     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.321 Page 1 of 11



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESSIE DORSEY,                                       Case No.: 3:20-cv-00843-JAH-LL
     CDCR #AF-6022,
12
                                         Plaintiff,       ORDER
13
                          vs.                             1) GRANTING MOTION TO
14
                                                          PROCEED IN FORMA PAUPERIS
15   D. PARAMO, P. COVELLO, J. JUAREZ,                    (ECF No. 6);
16   J. STEWARD, E. BENYARD, S.
     ROBERTS, DR. CHAM, DARRYL                            AND
17   BATES, M. GARIKAPARTHI, P.
     SHAKIBA, G. CASIAN, V. SILVA, J.                     2) DISMISSING COMPLAINT FOR
18
     BATES, DR. LEE, JOHN DOES 1-10,                      FAILURE TO STATE A CLAIM
19                                                        PURSUANT TO 28 U.S.C. §
                                     Defendants.          1915(e)(2)(B) AND 28 U.S.C. §
20
                                                          1915A(b)
21
22
23
           Plaintiff Jessie Dorsey, currently incarcerated at the Richard J. Donovan
24
     Correctional Facility (“RJD”), is proceeding pro se in this civil rights action pursuant to 42
25
     U.S.C. Section 1983.       (See ECF No. 1, Compl.)           Plaintiff alleges that numerous
26
     correctional and medical officials at RJD violated his Eighth Amendment rights during the
27
     course of approximately seven years of treatment he received for knee and ankle pain. (See
28
                                                      1
                                                                                 3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.322 Page 2 of 11



1    generally id.)
2          Plaintiff did not prepay the $400 civil filing fee required by 28 U.S.C. Section
3    1914(a) at the time of filing and has instead filed a Motion to Proceed In Forma Pauperis
4    (“IFP”) pursuant to 28 U.S.C. Section 1915(a). (See ECF No. 6.)
5    I.    Motion to Proceed In Forma Pauperis
6          All parties instituting any civil action, suit or proceeding in a district court of the
7    United States, except an application for writ of habeas corpus, must pay a filing fee of
8    $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
9    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
10   Section 1915(a).    See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
11   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is
12   granted leave to proceed IFP remains obligated to pay the entire fee in “increments” or
13   “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775
14   F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
15   dismissed. See 28 U.S.C. § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
16   Cir. 2002).
17         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
18   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
19   6-month period immediately preceding the filing of the complaint.”                 28 U.S.C.
20   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
21   trust account statement, the Court assesses an initial payment of 20% of (a) the average
22   monthly deposits in the account for the past six months, or (b) the average monthly balance
23   in the account for the past six months, whichever is greater, unless the prisoner has no
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.323 Page 3 of 11



1    assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
2    of the prisoner then collects subsequent payments, assessed at 20% of the preceding
3    month’s income, in any month in which his account exceeds $10, and forwards those
4    payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
5    136 S. Ct. at 629.
6          In support of his IFP Motion, Plaintiff has submitted a certified copy of his trust
7    account statement pursuant to 28 U.S.C. Section 1915(a)(2) and S.D. Cal. Civ. L.R. 3.2.
8    Andrews, 398 F.3d at 1119. These trust account statements do not cover the relevant time
9    period, which is the six months preceding the filing of the Complaint. (See ECF No. 6, at
10   5 (trust account statements for a period of six months were filed approximately three
11   months after the Complaint).) Shortly thereafter, Plaintiff submitted certified trust account
12   statements for the correct time period. (See ECF No. 3.) The Court has reviewed those
13   statements, as well as the attached prison certificate verifying the balances, in conjunction
14   with Plaintiff’s post-complaint IFP Motion. The trust account statements show that during
15   the six months preceding the filing of this action, Plaintiff carried an average monthly
16   balance of $215.08, had average monthly deposits of $254.79, and an available balance at
17   the time of filing of $278.51. (See id. at 1-4.)
18         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 5) and
19   assesses an initial partial filing fee of $50.96 pursuant to 28 U.S.C. Section 1915(b)(1)(A).
20   The Court directs the Secretary of the CDCR, or her designee, to collect this initial filing
21   fee only if sufficient funds are available in Plaintiff’s account at the time this Order is
22   executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be
23   prohibited from bringing a civil action or appealing a civil action or criminal judgment for
24   the reason that the prisoner has no assets and no means by which to pay the initial partial
25   filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C.
26   Section 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
27   based solely on a “failure to pay . . . due to the lack of funds available to him when payment
28   is ordered.”). The Court further directs the Secretary of the CDCR, or her designee, to
                                                   3
                                                                                 3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.324 Page 4 of 11



1    collect the remaining balance of the filing fees required by 28 U.S.C. Section 1914 and to
2    forward it to the Clerk of the Court pursuant to the installment payment provisions set forth
3    in 28 U.S.C. Section 1915(b)(1).
4    II.     Sua Sponte Screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section
5            1915A(b)
6            A. Standard of Review
7            Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
8    answer screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section 1915A(b). Under
9    these statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion
10   of it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
11   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
12   (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th
13   Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The purpose of [screening] is ‘to
14   ensure that the targets of frivolous or malicious suits need not bear the expense of
15   responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler
16   v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
17           “The standard for determining whether a plaintiff has failed to state a claim upon
18   which relief can be granted under Section 1915(e)(2)(B)(ii) is the same as the Federal Rule
19   of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
20   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
21   Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the familiar
22   standard applied in the context of failure to state a claim under Federal Rule of Civil
23   Procedure 12(b)(6)”).     Rule 12(b)(6) requires a complaint “contain sufficient factual
24   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
25   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
26   1121.
27           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
28   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
                                                    4
                                                                                  3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.325 Page 5 of 11



1    Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
2    [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
3    experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
4    the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
5    standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
6          B. Plaintiff’s Factual Allegations
7          Plaintiff’s Complaint alleges that various correctional and medical officials are liable
8    for deficiencies in the medical care Plaintiff received for knee and ankle issues he
9    experienced between 2012 and 2019. (See generally Compl.) The issues began in early
10   2012, shortly after Plaintiff’s arrival at RJD, when he requested care for pain and
11   discomfort in his right knee and ankle. (See id. at 5.) Over the course of the next several
12   months Plaintiff was examined by various doctors, nurses, and other medical personnel
13   who eventually concluded that “conservative measures” for addressing Plaintiff’s
14   conditions had failed. (See id. at 6-7 (emphasis omitted).) These “conservative measures,”
15   according to Plaintiff, “only treated the Plaintiff’s immediate complaint and did not remedy
16   the root cause of the Plaintiff’s medical issue.” (Id. at 7.)
17         In January 2013, Plaintiff had surgery, specifically an arthroscopic meniscectomy,
18   performed by Defendant Dr. Roman Cham. (See id.) Plaintiff received post-surgical care,
19   which he appears to allege was adequate with the exception of the timeliness of certain
20   accommodations “to assist him with walking, standing, sitting and moving” within the
21   prison. (See id. (describing the treatment as “rel[ieving] Plaintiff’s immediate pain and
22   discomfort”).) After the surgery, however, an unnamed doctor concluded that Plaintiff
23   continued to experience knee pain and issues with walking, noting that “due to a ‘lack of
24   time,’ [the doctor] could not adequately and effectively treat the Plaintiff.” (See id. at 7-
25   8.) Through the remainder of 2013, Plaintiff continued to experience pain and other issues
26   with his knee, which were treated with a variety of injections, physical therapy, and other
27   medical treatments, and addressed by various accommodations at RJD. (See id. at 8-9.)
28         Plaintiff’s issues with his right knee continued in 2014, but “due to and directly
                                                    5
                                                                                3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.326 Page 6 of 11



1    related with the lack of the appropriate treatment” Plaintiff also began to experience pain
2    and other problems with his left knee. (See id. at 9.) Between 2014 and 2019 “Plaintiff . . .
3    continued to complain of [right and left] knee pain, swelling, locking when standing and
4    when walking,” and the treatment Plaintiff sought and received “only produced temporary
5    relief and in no way remedied the Plaintiff’s medical problems.” (See id. at 9-10.) By fall
6    2015, Plaintiff had “been examined, consulted, treated, advised, and d[iagnosed] by many
7    doctors. Each doctor ha[d] recommended various treatment plans and medication which
8    seemingly cause[d] the Plaintiff little or no relief from his chronic pain . . . .” (Id. at 10.)
9    As a result, in late 2015 Plaintiff and his doctors allegedly agreed that another knee surgery
10   was the best option for relieving “Plaintiff of his multi-year chronic pain.” (See id. at 11.)
11   Although forms were submitted and the procedure was scheduled “on or about 1-5-16,”
12   Plaintiff evidently did not receive surgery until mid-2019, and in the intervening years, he
13   continued to experience pain and developed additional complications. (See id. at 11, 14-
14   15.)   Plaintiff attributes this delay to “the lack of adequate health care and the
15   procrastination of the RJD medical staff . . . .” (See id. at 11.) During the intervening
16   period, however, Plaintiff continued to receive accommodations to help him walk, and
17   consulted with doctors, including Defendant Cham, regarding possible treatments,
18   including surgery. (See id. at 12-15.)
19          In May 2019, the long-contemplated knee surgery took place, this time performed
20   by Defendant Dr. James Bates. (See id. at 15.) Plaintiff received physical therapy
21   following the surgery, and allegedly “progress[ed] very well,” until July 2019, when
22   Plaintiff experienced a recurrence of pain and locking and buckling in his right knee. (See
23   id.) Plaintiff alleges that he is “once again suffering from chronic pain,” and that the
24   procedures he received “have again failed,” leaving Plaintiff “no recourse [other] than [to]
25   seek redress” in court. (See id.) Plaintiff seeks compensatory and punitive damages “in an
26   amount that has yet to be ascertained” for alleged violations of his right to medical care.
27   (See id. at 16.)
28          C. Analysis
                                                    6
                                                                                  3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.327 Page 7 of 11



1          To state a claim under 42 U.S.C. Section 1983, a plaintiff must allege two essential
2    elements: (1) that a right secured by the Constitution or laws of the United States was
3    violated, and (2) that the alleged violation was committed by a person acting under the
4    color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
5    1035-36 (9th Cir. 2015).
6          The Eighth Amendment requires that inmates have “ready access to adequate
7    medical care,” Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), and “deliberate
8    indifference to serious medical needs of prisoners” violates the Eighth Amendment. Estelle
9    v. Gamble, 429 U.S. 97, 104 (1976). “Deliberate indifference ‘may appear when prison
10   officials deny, delay or intentionally interfere with medical treatment, or it may be shown
11   in the way in which prison physicians provide medical care.’” Colwell v. Bannister, 763
12   F.3d 1060, 1066 (9th Cir. 2014) (quoting Hutchinson v. United States, 838 F.2d 390, 394
13   (9th Cir. 1988)). “A prison official acts with ‘deliberate indifference . . . only if the [prison
14   official] knows of and disregards an excessive risk to inmate health and safety.’” Toguchi
15   v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Gibson v. Cnty. of Washoe, 290
16   F.3d 1175, 1187 (9th Cir. 2002), overruled on other grounds by Castro v. Cnty. of Los
17   Angeles, 833 F.3d 1060, 1076 (9th Cir. 2016)). “Under this standard, the prison official
18   must not only ‘be aware of facts from which the inference could be drawn that a substantial
19   risk of serious harm exists,’ but that person ‘must also draw the inference.’” Id. (quoting
20   Farmer v. Brennan, 511 U.S. 825, 837 (1994)). “Inadvertent failures to provide adequate
21   medical care, mere negligence or medical malpractice, delays in providing care (without
22   more), and differences of opinion over what medical treatment or course of care is proper,
23   are all insufficient to constitute an Eighth Amendment violation.” Norvell v. Roberts, No.
24   20-cv-0512 JLS (NLS), 2020 WL 4464454, at *4 (S.D. Cal. Aug. 4, 2020) (citing Estelle,
25   429 U.S. at 105-07; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Shapley v. Nev.
26   Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985)).
27         As an initial matter, Plaintiff’s claims against Defendants Paramo, Covello, Juarez,
28   Steward, Benyard, Roberts, Shakiba, Casian, Silva, Lee, and John Does 1-10 must be
                                                    7
                                                                                   3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.328 Page 8 of 11



1    dismissed for a simple reason. Aside from identifying these individuals as Defendants in
2    the caption of the Complaint and describing their duties in general and conclusory terms
3    on pages 2-4 of the Complaint, Plaintiff includes no factual allegations regarding these
4    Defendants’ alleged participation in any violation of Plaintiff’s constitutional rights. This
5    is insufficient. Plaintiff must allege “factual content that would allow the court to draw the
6    reasonable inference that the defendant is liable for the misconduct alleged” in order to
7    state a claim. See Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556); see also id.
8    (The mere possibility of misconduct is insufficient to state a claim (citing Twombly, 550
9    U.S. at 555)); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002) (plaintiff must allege
10   “personal participation in the alleged rights deprivation” in order to state a Section 1983
11   claim). Additionally, with respect to supervisory individuals such as Defendants Paramo
12   and Covello, Plaintiff may not rely on their roles as warden alone to state a claim. Instead,
13   Plaintiff must allege their “‘personal involvement in the constitutional deprivation’” or “‘a
14   sufficient causal connection between the supervisor[s’] wrongful conduct and the
15   constitutional violation.’” See Jones, 297 F.3d at 934 (quoting Redman v. Cnty. of San
16   Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc), abrogated on other grounds by
17   Farmer, 511 U.S. at 837); see also Iqbal, 556 U.S. at 676 (“Government officials may not
18   be held liable for the unconstitutional conduct of their subordinates under a theory of
19   respondeat superior.” (emphasis in original)). As to Defendants John Does 1-10, although
20   “’[a] plaintiff may refer to unknown defendants as Defendant John Doe 1, John Doe 2,
21   John Doe 3, and so on, . . . he must allege specific facts showing how each particular [D]oe
22   [D]efendant violated his rights.’” See Amezquita v. Hough, No. 3:19-cv-01461-AJB-KSC,
23   2019 WL 4674287, at *3 n.2 (S.D. Cal. Sept. 25, 2019) (quoting Cuda v.
24   Employees/Contractors/Agents at or OCCC, Civ. No. 19-00084 DKW-KJM, 2019 WL
25   2062945, at *3-4 (D. Haw. May 9, 2019)). Because Plaintiff has not satisfied these
26   requirements, his claims against Defendants Paramo, Covello, Juarez, Steward, Benyard,
27   Roberts, Shakiba, Casian, Silva, Lee, and John Does 1-10 are dismissed sua sponte for
28   failure to state a claim upon which relief may be granted.                  See 28 U.S.C.
                                                   8
                                                                                 3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.329 Page 9 of 11



1    § 1915(e)(2)(B)(ii); 28 U.S.C. § 1915A(b)(1).
2          Although the Complaint includes some factual allegations regarding the conduct of
3    the remaining Defendants, Cham, Bates, and Garikaparthi, Plaintiff’s claims against these
4    Defendants must also be dismissed. As outlined above, to state a claim for violations of
5    his Eighth Amendment right to medical care, Plaintiff must allege that Defendants acted
6    with “deliberate indifference” to his serious medical needs. See Estelle, 429 U.S. at 104.
7    “[I]solated occurrences of neglect” do not constitute deliberate indifference, Wood v.
8    Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990), and to allege an Eighth Amendment
9    claim, Plaintiff “must show that the course of treatment the [official] chose was medically
10   unacceptable under the circumstances and that the [official] chose this course in conscious
11   disregard of an excessive risk to the [P]laintiff’s health.” Hamby v. Hammond, 821 F.3d
12   1085, 1092 (9th Cir. 2016) (quoting Snow v. McDaniel, 681 F.3d 978, 988 (9th Cir. 2012),
13   overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014 (en
14   banc)). This requirement that a Defendant “conscious[ly] disregard” an excessive risk to
15   Plaintiff’s health is related to the requirement outlined previously that a Defendant “not
16   only ‘be aware of facts from which the inference could be drawn that a substantial risk of
17   serious harm exists,’ but that person ‘must also draw the inference’” in order to be
18   deliberately indifferent. See Toguchi, 391 F.3d at 1057 (quoting Farmer v. Brennan, 511
19   U.S. 825, 837 (1994)).     Plaintiff’s allegations against Defendants Cham, Bates, and
20   Garikaparthi fall far short of this mark. See Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th
21   Cir. 2012) (deliberate indifference requires, among other things, showing “a purposeful act
22   or failure to respond to a prisoner’s pain or possible medical need and . . . harm caused by
23   the indifference . . . .” (quoting Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006));
24   Toguchi, 391 F.3d at 1058 (“[A] mere ‘difference of medical opinion . . . [is] insufficient,
25   as a matter of law, to establish deliberate indifference.’” (quoting Jackson v. McIntosh, 90
26   F.3d 330, 332 (9th Cir. 1996)). At best, Plaintiff alleges that the treatment performed by
27   these Defendants failed to remedy his underlying conditions. See Nichoslon v. Finander,
28   No. CV 12-9993-FMO (JEM), 2014 WL 8095187, at *9 (C.D. Cal. Oct. 24, 2014) (“[A]
                                                  9
                                                                               3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.330 Page 10 of 11



1    prison official does not exhibit deliberate indifference to a serious medical need simply
2    because she prescribes a course of treatment that proves ineffective.”), report and
3    recommendation adopted 2015 WL 1006551 (C.D. Cal. Mar. 5, 2015).
4           Moreover, when Plaintiff does allege facts that might support a claim of deliberate
5    indifference, such as his assertion that needed surgical procedures were delayed for years
6    due to the “procrastination of the RJD medical staff,” those actions are not attributed to
7    Defendants Cham, Bates, Garikaparthi, or any other named Defendant. (See Compl. at 11.)
8    Accordingly, Plaintiff’s claims against Defendants Cham, Bates, and Garikaparthi are
9    dismissed sua sponte for failure to state a claim upon which relief may be granted. See 28
10   U.S.C. § 1915(e)(2)(B)(ii); 28 U.S.C. § 1915A(b)(1).
11   III.   Conclusion and Orders
12          Good cause appearing, the Court:
13          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. Section
14   1915(a) (ECF No. 6).
15          2.    DIRECTS the Secretary of the CDCR, or her designee, to collect from
16   Plaintiff’s prison trust account the initial filing fee assessed in this Order, and shall forward
17   the remainder of the $350 filing fee owed by collecting monthly payments from Plaintiff’s
18   account in an amount equal to twenty percent (20%) of the preceding month’s income and
19   forwarding those payments to the Clerk of the Court each time the amount in the account
20   exceeds $10 pursuant to 28 U.S.C. Section 1915(b)(2). ALL PAYMENTS SHALL BE
21   CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS
22   ACTION.
23          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
24   Allison, Secretary, California Department of Corrections and Rehabilitation, P.O. Box
25   942883, Sacramento, California 94283-0001.
26   ///
27   ///
28
                                                    10
                                                                                   3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 7 Filed 10/15/20 PageID.331 Page 11 of 11



1          4.     DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
2    relief may be granted pursuant to 28 U.S.C. Section 1915(e)(2)(B)(ii) and Section
3    1915A(b)(1).
4          5.     GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
5    which to file an Amended Complaint which cures all the deficiencies of pleading noted
6    above. Plaintiff’s Amended Complaint must be complete by itself without reference to his
7    original pleading. Defendants not named and any claim not re-alleged in his Amended
8    Complaint will be considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios,
9    Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
10   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
11   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
12   amended pleading may be “considered waived if not repled.”).
13         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
14   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to state
15   a claim upon which relief can be granted pursuant to 28 U.S.C. Sections 1915(e)(2)(B)(ii)
16   and 1915A(b)(1), and his failure to prosecute in compliance with a court order requiring
17   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
18   not take advantage of the opportunity to fix his complaint, a district court may convert the
19   dismissal of the complaint into dismissal of the entire action.”).
20         IT IS SO ORDERED.
21   Dated: October 15, 2020
22                                                Hon. John A. Houston
                                                  United States District Judge
23
24
25
26
27
28
                                                    11
                                                                                  3:20-cv-00843-JAH-LL
